
	
		I
		111th CONGRESS
		1st Session
		H. R. 3304
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Yarmuth (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Davis of Kentucky,
			 Mr. Guthrie,
			 Mr. Whitfield, and
			 Mr. Chandler) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To designate the current and future Department of
		  Veterans Affairs Medical Center in Louisville, Kentucky, as the Robley
		  Rex Department of Veterans Affairs Medical Center.
	
	
		1.Designation of Robley Rex
			 Department of Veterans Affairs Medical Center
			(a)DesignationThe
			 Department of Veterans Affairs Medical Center in Louisville, Kentucky, and any
			 successor to such medical center, shall after the date of the enactment of this
			 Act be known and designated as the Robley Rex Department of Veterans
			 Affairs Medical Center.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Robley Rex Department of Veterans Affairs
			 Medical Center.
			
